Proceeding pursuant to CPLR article 78 in the nature of mandamus, inter aha, to compel James Dollard, a Justice of the Supreme Court, Queens County, to calendar a proceeding pursuant to CPLR article 78 commenced in the Supreme Court, Queens County, and in the nature of mandamus to compel the respondents James Dollard and Russ Rodriguez to turn over certain material, and applications by the petitioner for poor person relief and to enlarge the time to serve and file a reply.
Ordered that the application for poor person relief is granted to the extent that the filing fee imposed by CPLR 8022 (b) is waived, and that application is otherwise denied; and it is further,
Ordered that the application to enlarge the time to serve and file a reply is denied; and it is further,
Adjudged that the petition is denied as academic and the proceeding is dismissed, without costs or disbursements.
The instant proceeding has been rendered academic in light of the order of Justice Dollard dated May 22, 2006. Luciano, J.R, Rivera, Spolzino and Fisher, JJ., concur.